[Cite as Brooks v. State, 2012-Ohio-1361.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97678




                                 WILLIAM R. BROOKS
                                                                 RELATOR

                                                    vs.

                             STATE OF OHIO
                       AND JUDGE JOAN SYNENBERG
                                                                 RESPONDENTS




                                             JUDGMENT:
                                             WRIT DENIED


                                             Writ of Mandamus
                                             Motion No. 451028
                                             Order No. 452931


        RELEASE DATE: March 23, 2012
FOR RELATOR

William R. Brooks, pro se
Inmate No. 31719-160
McDowell Federal Correctional Inst.
P. O. Box 1009
Welch, WV 24801

ATTORNEYS FOR RESPONDENTS

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

       {¶1} On December 9, 2011, the relator, William Brooks commenced this

mandamus action against the respondents, the state of Ohio and Judge Joan Synenberg, to

compel the judge to rule on postconviction relief petitions, which he filed in December

2010, in the underlying cases, State v. William Brooks, Cuyahoga Cty. Common Pleas

Court Case Nos. CR-399707, 412373, 415104, 442393, and 4454111.              On January 5,

2012, the respondents, through the Cuyahoga County Prosecutor, moved for summary

judgment on the grounds of mootness and procedural defects. Brooks never filed a

reply. For the following reasons, this court grants the motion for summary judgment.

       {¶2} Attached to the dispositive motion are certified copies of signed and

file-stamped January 4, 2012 journal entries in each of the five underlying cases denying

the postconviction relief petitions because they are untimely and fail to satisfy the

statutory requirements to permit the respondent judge to consider an untimely filed

petition. These journal entries establish that judge has fulfilled her duty to rule on the

petitions and that Brooks has received the relief to which he is entitled, a ruling on the

petitions. Therefore, this matter is moot.

       {¶3} Moreover, the petition is defective because it is improperly captioned.

Brooks captioned this petition as “William Brooks v. State of Ohio.” R.C. 2731.04



       1
        Brooks maintains that he filed these postconviction relief petitions in September
2010, but a review of the dockets in the underlying cases show that he actually filed them in
requires that an application for a writ of mandamus “must be by petition, in the name of

the state on the relation of the person applying.”     This failure to properly caption a

mandamus action is sufficient grounds for denying the writ and dismissing the petition.

Maloney v. Court of Common Pleas of Allen Cty., 173 Ohio St. 226, 181 N.E.2d 270

(1962).   Brooks also violated Civ.R. 10(A) which requires the title of an action to

include the addresses of all the parties. Indeed, Brooks never includes his address in his

complaint.   This makes it difficult to determine whether he has fulfilled the requirements

of R.C. 2969.25. These are sufficient reasons to dismiss the complaint. State v. Perry,

8th Dist. No. 90373, 2007-Ohio-5540.

      {¶4} Additionally, the relator failed to support his complaint with an affidavit

“specifying the details of the claim” as required by Local Appellate Rule 45(B)(1)(a).

State ex rel. Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d 124,

2009-Ohio-4688, 914 N.E.2d 402. Furthermore, his unnotarized declaration that the

foregoing is true and correct under penalty of perjury pursuant to 28 U.S.C. §1741 is

insufficient. Chari v. Vore, 91 Ohio St.3d 323, 2001-Ohio-49, 744 N.E.2d 763.

      {¶5} Accordingly, the court grants the respondent’s motion for summary judgment

and denies the writ. Relator to pay costs. This court directs the Clerk of the Cuyahoga

County Court of Appeals to serve upon the parties notice of this judgment and its date of

entry upon the journal. Civ.R. 58(B).

      Writ denied.


December.
KENNETH A. ROCCO, JUDGE

MARY EILEEN KILBANE, P.J., and
JAMES J. SWEENEY, J., CONCUR